PER CURIAM.
Receivers were appointed for the appellee International Combustion Engineering Corporation. The appellant had granted to him patents on inventions which were held by the receivers and sought by this petition to intervene to protect his interest in such patents under contracts entered into between the petitioner and the corporation. The District Court, in the exercise of a sound discretion, denied the petition. The appeal is from the order entered thereon. A motion has been made to dismiss the appeal. The motion will be granted for the order is not appealable. See City of N. Y. v. Consolidated Gas Co., 253 U. S. 219, 40 S. Ct. 511, 64 L. Ed. 870; City of N. Y. v. N. Y. Tel. Co., 261 U. S. 312, 43 S. Ct. 372, 67 L. Ed. 673; Palmer v. Bankers’ Trust Co., 12 F.(2d) 747 (C. C. A. 8).
-Appeal dismissed.